Citation Nr: 1604776	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  10-04 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for total right shoulder replacement to include as due to exposure to Agent Orange or asbestos.

2.  Entitlement to service connection for total left shoulder replacement to include as due to exposure to Agent Orange or asbestos.

3.  Entitlement to service connection for a skin disability, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to February 1966, to include service in Vietnam from July 1965 to May 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.  

Although the Veteran also appealed the denial of service connection for posttraumatic stress disorder in the February 2009 rating decision, to include filing a timely substantive appeal in December 2009, in an August 2011 rating decision, service connection for PTSD was granted.  As this represents a total grant of benefits sought on appeal, this issue is not before the Board.

A videoconference hearing was held on May 12, 2014, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014) and who is rendering the determination in this case.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran claims that he is entitled to service connection for a skin disability described as a rash on his abdomen because it has been present ever since his service in Vietnam.  He has also argued that the rash/skin disability is due to Agent Orange exposure during his service in Vietnam.  The post-service private medical evidence includes a July 2008 private treatment record which notes the Veteran's complaint that he has had a rash on his abdomen for seven or eight years.  The private physician noted that the rash is related to Agent Orange exposure.

The Board notes that the Veteran's service treatment records do not reflect any findings of a rash or skin condition during service.  His service entrance and separation reports of medical history reflect that he indicated he then had or he ever had boils.  In any event, the Veteran is competent to report that he had a rash in service and ever since.  Moreover, there is a private medical opinion indicating that the Veteran's current rash is etiologically related to Agent Orange exposure.  However, there is no specific diagnosis apart from "rash" and a generalized rash is not among the diseases for which presumptive service connection is warranted on an Agent Orange basis.  Under the circumstances, a remand is warranted in order to schedule the Veteran for a VA examination to determine the nature and etiology of his current skin rash/skin disability.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran argues that his total right and left shoulder replacements are due to exposure to asbestos or exposure to Agent Orange during service.  In addition, in an April 2009 statement, the Veteran indicated that his shoulder disabilities are due to physical labor in service; he reported having shoulder pain in service but that he did not seek medical attention.  As the case is already being remanded for an opinion regarding the claimed skin disability being related to Agent Orange, an opinion should also be obtained regarding the shoulder disabilities in this regard.

In August 2008 the Veteran submitted a statement which indicates that he had shoulder pain since the early 1970s.  He stated that he always dismissed it and it became worse in the 1980s and 1990s.  He reported that on the way to Vietnam, he served aboard a World War II Ship, the USNS Gattney.  He reported that he served at the very front of the ship, above the cargo deck, and was surrounded by asbestos.  He stated that he feels his shoulder disabilities are the result of the asbestos exposure on board this ship.  

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting asbestos exposure.  The date of this amended material is December 13, 2005.  The Court has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id.  at Subsection (a).  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f). 

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b). 

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not:  (1) service records demonstrate the veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).

The record does not reflect any attempt to verify or disprove any actual asbestos exposure.  As such, a remand is required in order to undertake such development.

Accordingly, the case is REMANDED for the following action:

1.  Conduct any evidentiary development deemed necessary to assess the probability of the Veteran's asbestos exposure while serving on what he calls a World War II ship, USNS Gattney.  All development action, to include all responses, should be documented.

2.  Schedule the Veteran for a VA examination or examinations in order to determine the nature and etiology of the Veteran's rash/skin disability and his bilateral shoulder disabilities.  The claims file, to include a copy of this remand, must be made available to the examiner, and the examiner must state whether the claims file was reviewed.  All necessary tests should be performed.  

The examiner must consider all evidence of record, to include the service treatment records, Veteran's statements, and post-service medical evidence, and then must provide the following opinions:

Provide a diagnosis regarding the Veteran's skin disability, which is characterized as a rash on the abdomen (according to the July 2008 private treatment record).

Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such skin disability is related to his service, to include his conceded exposure to herbicides. 

The examiner must consider that the Veteran is competent to report the presence of a skin rash in service and continuous symptoms of such since service.

The examiner should address the July 2008 private treatment record noting that the Veteran reported a rash on the abdomen for the past 7-8 years, and the private physician's opinion that such rash is etiologically related to Agent Orange exposure.  

The examiner should also provide an opinion as to whether the Veteran's current bilateral shoulder disabilities are at least as likely as not (50 percent or greater probability) related to service, to include exposure to herbicides (which has been conceded) or any exposure to asbestos (should such exposure be confirmed).  

The examiner must consider the Veteran's statements that he had shoulder pain in service due to physical labor, as well as his statements that his shoulder pain began in the 1970s, and that it was ongoing since then.  

A complete rationale for all opinions offered must be provided.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




